DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/21 has been entered.
Drawings
The subject matter of this application requires illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Specification
The disclosure is objected to because of the following informalities: The recited “outer portion” of claims 1 and 2 is not supported by the original specification.  Correction is required.  No new matter should be entered.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a raised seal surrounding said recess corresponding to a location along the patient’s gum line for applying along only the outer portion” is indefinite for two reasons.  First it is unclear what is being applied, for example the seal or a medicament.  Second it is unclear if the seal surrounds (is on all sides) or is only located on the outer portion of the tooth cavity.  Additionally, the term “the outer portion” lacks antecedent basis in the claims and it is unclear what specifically the term does or does not include. Clarification is required.  
Regarding claim 2, the term “ surrounding said recess at locations corresponding to only an outer portion” is indefinite for the same reasons as explained above.  Further it is unclear what “an outer portion” corresponds to.  Still further, the term “the seal” in the second paragraph of the claims lacks antecedent basis therein, and it is unclear if it is intended to refer to the seal which is recited in the following paragraph, or another seal.  Clarification is required.
Regarding claim 3, the term “the periodontal tray” lacks antecedent basis in the claims, and it is unclear what specifically the tray refers to and may or may not include.  Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 6966773).
Regarding claim 1, Keller discloses a chronic wound management apparatus (e.g. tray 10; tray used to treat periodontal disease of teeth and adjacent gum tissue, see abstract and below; instant specification at [0004] states that periodontal disease is a chronic wound) fitted to at least one or more teeth of a patient's upper or lower arch for the application of medications to the teeth and to adjacent gum tissue (see Figs. 1-5 and citations below) and for compression of the adjacent gum tissue for treatment of periodontal disease (see col 8, lines 10-15), said apparatus being of resilient elastomeric material molded to substantially conform to said teeth and gum tissue (see col 3, lines 34-35), said apparatus having at least one recess (40) formed to conform to the teeth (see below), a raised seal (44) surrounding said recess corresponding to a  location along the patient's gum line for applying along only the outer portion of the patient's gum line when the patient's teeth are disposed in the recess (as best 
Regarding claim 2, Keller discloses a chronic wound management apparatus (10, see explanation and citations above) for delivering a medicament (45) subgingivally and compressing gingival tissue (see citations above) comprising a molded body that substantially conforms to at least a portion of a patient's dentition and adjacent gingival tissue (e.g. body of tray 10, see citations above), said body comprising: at least one recess (40) formed therein that is adapted to snugly accommodate the crown portion of at least certain of the patient's teeth, wherein the recess contains a quantity of a medicament (45) and a propulsion agent (see citations above) whereby said propulsion agent forces said medicament subgingivally by the seal (44) and onto the patient's teeth, a raised seal (44) projecting outwardly from said body and surrounding said .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Keller (US 8905760 B2; hereafter Keller 2).
Regarding claim 3, Keller discloses a method for treating a chronic wound of the periodontal tissue in a subject in need thereof (e.g. application of medicament at teeth 
Keller 2, however, teaches a method for treating a chronic wound of the periodontal tissue (periodontal disease) comprising applying a medicament via a tray and surgically removing bacteria associated with the chronic wound, thereby treating the infection, reducing at least one of edema or inflammation (see abstract, col 9, lines 19, 38-60 and col 14, lines 41-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Keller to include the surgical treatment step of Keller 2, as such modification would remove pathogenic bacteria and reduce the risk of further infection via those bacteria invading host cells of the host tissues, which may be impervious to other treatment methods (see Keller 2, citations above). 
Response to Amendment
The declaration under 37 CFR 1.132 filed 9/17/21 is insufficient to overcome the rejection of claims 1-3 based upon the rejection of Keller and Keller in view of Keller 2 
Specifically, Applicant states that the lingual extension of Keller “was not designed or intended for wound compression and is not capable of compressing the gums in the manner necessary for treating a chronic would”, however such statement directly contradicts the disclosure of the instant invention and Keller.  For example, the instant invention at [0004] states that periodontal disease is a “chronic wound” of the periodontal tissue.  Further, Keller explicitly states that a) the method treats periodontal disease and b) the lingual extension compresses the gums/gingival tissue having the wound (periodontal disease; col 8, lines 10-15).  The statements in the declaration do not address these facts and disclosures.  Similarly, there is no data or evidence showing how or why the Keller device, which is explicitly disclosed to compress the tissue, cannot achieve such compression to treat the tissue.  Still further, there are no meets or bounds either in the instant disclosure, declaration or Keller, to define the amount of compression required to treat the periodontal disease (e.g. “therapeutically meaningful manner”).  Further, it appears Applicant attempts to state that because the resilient tray deflects outwards it does not compress the tissue.  In addition to that which is already stated above, the Examiner notes that Newton’s Third law requires an equal and opposite reaction to a given action.  Therefore, a deflective force applied to the tray would similarly apply an equal and opposite reaction force onto the gums, providing the 
Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. 
Applicant’s arguments are aligned with those presented in the declaration filed 9/17/21 which have already been addressed above.  Briefly, as explained above, the device of Keller treats a chronic wound (periodontal disease; see [0004] of instant disclosure) and compresses the adjacent gum tissue to impede deterioration of the gum (see Keller, citations above).  The arguments do not address the explicit citations above which state that the extension of the tray beyond the seal (e.g. lingual extensions) compress the gum tissue.  Further, as explained above, a deflection force requires an equal and opposite reaction force to be applied by the tray on the gums (see Newton’s Third Law), which can compress inflamed tissue (for example).  As such, explicit support is provided at col. 8, lines 10-15 supporting the extensions compressing the tissue, thereby aiding in the treatment of the wound, and as such, Applicant’s arguments have been fully considered, but are respectfully, not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2005/0196725 teaches a similar treatment device with a seal at the gumline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772